Citation Nr: 1409457	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated at 20 percent.

2.  Entitlement to a temporary 100 percent disability rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgeries performed in June 2007 and January 2013. 



REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's disability rating at 20 percent for a lumbar spine disability and denied entitlement to a temporary 100 percent disability rating for convalescence pursuant to 38 C.F.R. § 4.30 surgeries performed in June 2007 and January 2013.

The Board has reviewed all evidence of record, including that in electronic form.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the most recent VA examination in March 2009, the examiner did not provide an opinion as to loss of range of motion during reported flare-ups.  Similarly, the examiner noted that there was objective evidence of pain on active range of motion, but did not specify whether or to what extent there was additional limited range of motion of the Veteran's lumbar spine due to pain.  As a result, the examination is inadequate.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App.202 (1995).  

The Veteran wrote in a June 2013 statement that she had had surgery on her lumbar spine in January 2013.  She signed an authorization form in June 2013, allowing radiology reports and surgery reports to be disclosed to the VA.  Radiology, but not surgery, reports were associated with the claims file VA has a duty to seek all relevant private treatment records.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a for a VA examination to determine the current severity of her lumbar spine disability.  The claims file must be reviewed by the examiner.  

The examiner should report the ranges of lumbar spine motion.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner is advised that the Veteran is competent to report symptoms including limitation during flare-ups.

The examiner should also provide an opinion as to whether the Veteran's June 2007 and January 2013, surgeries required a period of convalescence and if so, the length of such periods.  The examiner should provide reasons for these opinions.

All associated neurologic impairment should also be noted.

2.  The agency of original jurisdiction should ask that the Veteran provide authorization for VA to obtain all records of private treatment records for her lumbar spine disability, to include the January 2013 surgery. 

If the Veteran fails to provide the needed authorization, inform her that she should obtain and submit the records herself.

There must be at least two requests for the private records, unless it is reasonably certain after the first request that they do not exist.  If any records cannot be obtained, the Veteran should be informed of the records that could not be obtained, the efforts made to obtain them, and further actions that will be taken with regard to her claim. 

3.  If the benefit sought on appeal remains denied issue a supplemental statement of the case; and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


